747 N.W.2d 261 (2008)
James MARTIN and Lucia Martin, Plaintiffs-Appellants,
v.
SMG, Defendant/Cross-Defendant/Third-Party Plaintiff-Appellee, and
Grand Rapids-Kent County Convention Area Authority, Defendant/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Grand Rapids Ballet Company, d/b/a Grand Rapids Ballet, Third-Party Defendant.
Docket No. 134358. COA No. 273528.
Supreme Court of Michigan.
April 28, 2008.
*262 On order of the Court, the motion for reconsideration of this Court's January 30, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.